Citation Nr: 1514276	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  12-30 712	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida



THE ISSUE

Entitlement to payment or reimbursement for medical expenses incurred at a private facility on February 9, 2012.



ATTORNEY FOR THE BOARD

C. Fleming, Counsel



REMAND

The Veteran served on active duty from January to June 1971.

This matter comes to the Board of Veterans' Appeals (Board) from March 2012, April 2012, and June 2012 decisions of the Department of Veterans Affairs (VA) Medical Center (VAMC) in Gainesville, Florida, that denied the Veteran's claim 

The Veteran is claiming entitlement to payment or reimbursement of private medical expenses incurred on February 9, 2012, for treatment at a non-VA medical facility.  The evidence shows, in relevant part, that on February 9, 2012, the Veteran presented to the Clay County Fire Rescue EMS Service with complaints of chest pain and elevated blood pressure.  At 4:12 PM, he was found to have an initial blood pressure reading of 228/128 and was immediately given nitroglycerine.  Subsequently, his blood pressure was read as 204/104 at 4:20 PM and as 155/77 at 4:40 PM.  He was then taken by ambulance to the Orange Park Medical Center in Orange Park, Florida, and was first seen at that facility at 5:50 PM.  At that time, the Veteran's blood pressure was read as 174/79.  The treating physician noted that the Veteran reported having experienced headaches, as well as double vision, balance issues, and confusion, that had resolved by the time he was seen.  The physician noted these symptoms to be "moderate" in severity.  The Veteran underwent EKG testing, which revealed a normal sinus rhythm, and CT scan of the brain, which revealed no acute findings.  The treating physician diagnosed the Veteran with hypertension and hypertensive headache and discharged him without admission.

As provided for in 38 U.S.C.A. § 1725 and 38 U.S.C.A. § 1728, VA must reimburse a Veteran for reasonable value of emergency treatment furnished in a non-VA facility, or in lieu of that, make payment directly to a hospital or other health care provider that furnished such treatment on behalf of the Veteran under the authority so long as certain statutory and regulatory requirements are met.  38 U.S.C.A. §§ 1725, 1728 (West 2014).  Under the provisions of the Veterans Millennium Health Care and Benefits Act (Act), Pub. L. 106-117, codified at 38 U.S.C.A. § 1725, reimbursement of the reasonable value of emergency treatment furnished in a non-Department facility is to be made to those veterans who are active Department health-care participants (enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728, so long as the provisions of 38 C.F.R. § 17.1002 are met.  See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002 (2014).  To be eligible for reimbursement under this authority, a veteran must satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider;

(i) The veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).

38 C.F.R. § 17.1002 (2014).

In this case, the Veteran has contended on multiple occasions that he believed his condition at the time of the February 9, 2012, visits to the Clay County Fire Rescue EMS Service and the Orange Park Medical Center to have been emergent.  He has stated that his headache and vision impairment were so severe at the time that he was unable to drive himself to the hospital and that he asked the EMS providers to take him to a VA facility but they refused, explaining that it was too far and he needed immediate treatment.  In that connection, the Board notes that reimbursement for private medical expenses under 38 U.S.C.A. § 1725 depends, in part, on whether a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  This standard is met when an emergency medical condition manifests itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.

Thus, the issue turns, in part, on whether the Veteran's February 2012 private hospital treatment was for symptoms that could reasonably have been expected by a lay person to be hazardous to life or health had he delayed in seeking treatment.  The Board finds that these are questions that should be answered by a medical professional.  However, it is unclear whether the sole opinion of record-a September 2012 Clinical Tracking Record-was actually issued by a medical professional.  More importantly, the opinion does not provide any rationale for the conclusion that the February 9, 2012, treatment was non-emergent in nature.  To the contrary, the opinion specifically noted that the Veteran was experiencing "problems with headaches" and had a longstanding of history of hypertension.  The opinion further notes that the Veteran was non-compliant with his hypertension medication, a fact relied upon by the VAMC in denying the Veteran's claim in the September 2012 statement of the case.  However, the Board finds the Veteran's history of taking, or not taking, prescribed medications to be irrelevant to the question of whether his medical condition at the time of his February 9, 2012, private treatment would reasonably cause a lay person to believe that delay in seeking such treatment would result in danger to the Veteran's life or health.

Accordingly, on remand, the agency of original jurisdiction (AOJ) must secure a medical opinion by a VA physician on the question of whether the Veteran's treatment on February 9, 2012, was rendered for an emergent condition and whether a VA or other Federal facility was available that could provide the necessary treatment.  The physician is hereby reminded that the standard of "emergent condition" means whether a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to the Veteran's life or health.  The physician must provide a full rationale for all opinions provided.  A conclusory statement is not sufficient in this case as a medical determination is required, and the basis for the medical determination must be included.  See Bellezza v. Principi, 16 Vet. App. 145, 149 (2002).

The Board also notes that the Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  The VCAA also requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Here, the Veteran was provided with a VCAA notice letter in September 2012.  Because this was after the initial adjudication of the Veteran's claim, it does not comply with the timing-of-notice requirements.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (VCAA notice should be provided to a claimant before the initial RO decision on a claim).  Further, with regard to the evidence necessary to substantiate the Veteran's claim, the September 2012 letter informed him only in general terms about the VCAA and VA's duty to assist, and indicated that his claim was being developed pursuant to that duty.  The VAMC also identified the evidence it was responsible for securing and the evidence the Veteran was responsible for securing.  The VAMC noted that it would make reasonable efforts to assist the Veteran in obtaining all outstanding evidence provided he identified the source(s) thereof.  The VAMC also noted that, ultimately, it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence.  However, the AOJ did not provide the Veteran with notice concerning the specific information or evidence needed to substantiate his claim.  Accordingly, the Board finds that the September 2012 VCAA notice letter is inadequate under the facts of this case.  Thus, on remand the Veteran must be issued a new VCAA notice letter that informs him fully of the information and evidence necessary to substantiate a medical expenses reimbursement claim pursuant to the current versions of 38 U.S.C.A. § 1725 and 38 U.S.C.A. § 1728.

In view of the foregoing, the case is REMANDED for the following action:

1.  The AOJ must send to the Veteran a new VCAA notice letter that must specifically notify him of the information and evidence necessary to substantiate a claim for reimbursement or payment of unauthorized medical expenses under 38 U.S.C.A. §§ 1725 and 1728.  The letter must explain fully the several different elements that must be met in order for the Veteran to prevail on his claim under each provision.  The Veteran must be given an opportunity to respond to the notice, and any additional information or evidence received must be associated with the file.

2.  After the above-requested development has been completed, the AOJ must refer the matter to a VA physician for a determination of whether the Veteran's care on February 9, 2012, was provided for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  (This standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.)  

The file, and a copy of this remand, must be provided to and reviewed by the VA physician.  The physician must provide a thorough rationale for each opinion reached.  (Conclusory statements or use of a form with circled/checked reasons, without explanation, will not suffice.)

3.  After undertaking any other development deemed appropriate, the AOJ must re-adjudicate the Veteran's claim on appeal in light of all pertinent evidence and legal authority.  If the disposition of the claim remains unfavorable, the AOJ should furnish the Veteran with a supplemental statement of the case that provides notice of the applicable statutory and regulatory provisions and afford him an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

